Denied and Opinion Filed September 24, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01066-CV

 IN RE CHRISTOPHER P. ROBERTS, INSURANCE SAFETY CONSULTANTS, LLC
   AND INSURANCE LOSS CONTROL SERVICES OF AMERICA, LLC, Relators

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00056-K

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its June 19, 2015 Order Granting Plaintiffs’ Motion for Sanctions. Ordinarily, to

obtain mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).          We conclude relators have failed to

establish a right to relief. We deny the petition.




151066F.P05                                          /David W. Evans/
                                                     DAVID EVANS
                                                     JUSTICE